Citation Nr: 1704033	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-09 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches, to include migraines, to include as secondary to service-connected post traumatic stress disorder (PTSD) or diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

In August 2010, the Veteran testified before a Decision Review Officer.  In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  This matter was previously remanded in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the claim on appeal.

Pursuant to the July 2015 remand, the Veteran underwent VA examination in October 2015 in connection with his claim.  The October 2015 examiner opined that it was less likely than not that the Veteran's current headaches arose during service or are otherwise related to service, to include to the exposure to the noise of artillery fire  and mortar attacks or to his conceded exposure to herbicides in Vietnam. The examiner noted that service treatment records did not show documentation of complaints or treatment for headaches during his military service and private treatment records note that headaches were first diagnosed in October 2005, which     is approximately thirty-three years following service.  However, the length of time between service and diagnosis of a disability is not necessarily dispositive.  The examiner also opined that it is less likely than not that the Veteran's headaches were caused or permanently worsened by his service-connected PTSD and/or Type II diabetes mellitus.  As rationale, the examiner stated: 

According to WebMD 'Headache pain results from signals interacting between the brain, blood vessels, and surrounding nerves. During a headache, specific nerves of the blood vessels and head muscles are activated and send pain signals to the brain. It's not clear, however, why these signals are activated in the first place. Headaches that occur suddenly (acute-onset) are usually due to an illness, infection, cold, or fever. Other conditions that can cause an acute headache include sinusitis (inflammation of the sinuses), pharyngitis (inflammation       or infection of the throat), or otitis (ear infection or inflammation).'

Such rationale does not adequately explain why the Veteran's diabetes and/or PTSD does not cause or aggravate the headaches.  Accordingly, an additional opinion is needed.

Updated VA treatment records should also be obtained.  38 U.S.C.A. 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from October 2016 to present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.
2. After the above development has been completed          to the extent possible, send the claims file to a VA neurologist to obtain an addendum opinion with respect to the Veteran's headache disability.  If a     new examination is deemed necessary to respond to the request, one should be scheduled. 

Following review of the claims file, the neurologist should respond to the questions below:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disorder is etiologically related to service, to include exposure     to the noise of artillery fire and mortar attacks or his conceded exposure to herbicides in the Republic of Vietnam.  Please explain why or why not. 

b.  If the Veteran's headaches are not directly related to service, is it at least as likely as not (50 percent probability or greater) that the headaches were caused by his service-connected PTSD and/or diabetes mellitus. Please explain why or why not and address the significance, if any, of a VA care provider's statement during mental health treatment in April 2008 that the headaches are related to symptoms of anxiety.  

c.  If the Veteran's headaches are not caused by his service-connected PTSD or diabetes mellitus, is it at least as likely as not (50 percent probability or greater) that the headaches have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his PTSD or diabetes mellitus?  Please explain why or why not and address the significance, if any, of the Veteran's reports that stress worsens his headaches and a VA care provider's statement during mental health treatment in April 2008 that the headaches are related to symptoms of anxiety.  If the neurologist finds that the Veteran's headaches have been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the headaches.

3. After completing the above development, and any other development deemed necessary, readjudicate   the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

